The judgment, so far as it reforms the contract of August 25, 1911, affirmed, but the deficiency judgment now entered against defendant is stricken out, and conclusions of law numbered XLIII and XLIV are modified as hereinafter provided. The decree below and the final conclusion of law are modified so as to provide that, upon plaintiffs herein satisfying such deficiency judgment now entered against the executors of the will of Frank Ibert, deceased, they shall be at liberty to apply, at the *885foot of the decree in this suit, for the direction and entry of a personal judgment for the amount which they may have actually so paid, with interest from the date of such payment, against the defendant Obermeyer & Liebmann corporation, and as thus modified the judgment is affirmed, without costs. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred. Order to be settled before Putnam, J.